Trumbull, J. The plaintiff sued the defendants in ejectment, to recover one acre of land off of the east side of the south west and south-east fractional quarters of section nine, in township eight, north of range eight east, situated in the county of Peoria, and State of Illinois. Plea, not guilty. Jury trial and verdict for the defendants. The plaintiff, to support the issue on his part, proved the defendants in possession of part of the premises sued for at the commencement of the action, and offered in evidence, the same tax title which has already been passed upon in the case of Spellman v. Curtenius, ante, 409. The Court excluded the tax deed from the consideration of the jury, and in so doing committed an error, as has been already decided in the case alluded to. No objections were made to the tax title in this case, which were not urged in that, and reference is made to the opinion in that case, for the reasons of our decision in this. Judgment reversed, and cause remanded. Judgment reversed.